PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                    No. 10-3860
                   _____________


 DAVID W. COVELL; MARGARET COVELL, Plenary
     Guardians of the Person of David F. Covell,
                              Appellants

                          v.

 BELL SPORTS, INC.; EASTON-BELL SPORTS, INC.;
            PERFORMANCE, INC.

                          v.

MICHAEL KENIG; ARCHDIOCESE OF PHILADELPHIA.

                     __________

    On Appeal from the United States District Court
       for the Eastern District of Pennsylvania
                (D.C. No. 2-09-cv-02470)
      District Judge: Honorable Paul S. Diamond

                     __________

               Argued on June 21, 2011




                          1
    Before: HARDIMAN and ALDISERT, Circuit Judges, and
                   RESTANI, * Judge.

                    (Filed: July 12,2011)

Daniel L. Thistle, Esq. ARGUED
THE THISTLE LAW FIRM
1845 Walnut Street, Suite 2350
Philadelphia, PA 19103

Attorneys for Appellant

Barbara R. Axelrod, Esq.
THE BEASLEY FIRM, LLC
1125 Walnut Street
Philadelphia, PA 19107

Clifford A. Rieders, Esq.
Pamela L. Shipman, Esq.
RIEDERS, TRAVIS, HUMPHREY, HARRIS, WATERS &
WAFFENSCHMIDT
161 West Third Street
Williamsport, PA. 17701

Amicus Curiae for Appellant

C. Scott Toomey, Esq. ARGUED
Katherine A. Wang, Esq.
LITTLETON JOYCE UGHETTA PARK & KELLY LLP

*
 Honorable Jane A. Restani, Judge of the United States Court
of International Trade, sitting by designation.




                              2
150 N. Radnor Chester Road, Suite F-200
Radnor, PA 19087

Attorneys for Appellee

Edward M. Koch, Esq.
Edward F. Beitz, Esq.
WHITE AND WILLIAMS LLP
1650 Market Street
One Liberty Place, Suite 1800
Philadelphia, PA 19103-7395

Amicus Curiae for Appellee




                         __________

                 OPINION OF THE COURT
                       __________

ALDISERT, Circuit Judge.

        David W. Covell and Margaret Covell, who are plenary
guardians of their adult son David F. Covell, appeal from a
jury’s verdict for the defendant in their products liability suit
against Easton-Bell Sports, Inc. They urge us to order a new
trial on the ground that the District Court erred by admitting
evidence and charging the jury pursuant to sections 1 and 2 of
the Restatement (Third) of Torts (1998), rather than section
402A of the Restatement (Second) of Torts (1965). Having




                               3
held in Berrier v. Simplicity Manufacturing, Inc., 563 F.3d 38
(3d Cir. 2009), cert. denied, 130 S. Ct. 553 (2009), that federal
district courts applying Pennsylvania law to products liability
cases should look to sections 1 and 2 of the Restatement
(Third) of Torts, and seeing no reason to reverse course now,
we will affirm.

                                 I.

        David F. Covell, a 36 year-old schoolteacher, sustained
serious brain injuries when he was struck by a car while
bicycling to work in 2007. Tragically, he is now so disabled
that his parents (the “Covells”) have been appointed his legal
guardians. In that capacity, they filed this products liability suit
against Easton-Bell Sports, Inc. (“Bell”), which manufactured
the “Giro Monza” bicycle helmet their son wore during the
collision. Their suit, filed in the Pennsylvania Court of
Common Pleas, alleged that the Giro Monza helmet was
defectively designed and that it lacked adequate warnings
about danger from impact to the helmet’s edge. Bell removed
the case to the United States District Court for the Eastern
District of Pennsylvania, where the trial proceeded according
to Pennsylvania substantive law.

       At trial, and over the Covells’ strident objections, the
District Court permitted Bell to introduce expert testimony that
was based in part upon the United States Consumer Product
Safety Commission’s Safety Standard for Bicycle Helmets
(the “CPSC Standard”). The CPSC Standard is an
administrative regulation that provides an exacting set of
guidelines for impact resistance, head covering, labels on
helmets and helmet boxes, helmet resistance to temperature
and moisture, manufacturer recordkeeping, and much more.




                                 4
See 16 C.F.R. § 1203. Forced to respond to Bell’s expert, the
Covells offered their own expert testimony regarding the
CPSC Standard. Ultimately, experts for both sides agreed that
the CPSC Standard forms the starting point for any bicycle
helmet design, and that the Giro Monza helmet satisfied the
CPSC Standard in all respects.

       At the trial’s conclusion, the District Court instructed
the jury pursuant to sections 1 and 2 of the Restatement (Third)
of Torts. The Court also instructed the jury that, in determining
whether the Giro Monza helmet was or was not defective, it
could consider evidence of standards or customs in the bicycle
helmet industry, including the CPSC Standard. The jury
returned a verdict for the defense, finding that the helmet was
not defective. The Covells timely filed this appeal.

                               II.

      The District Court had diversity jurisdiction pursuant to
28 U.S.C. § 1332(a)(1). We have jurisdiction pursuant to 28
U.S.C. § 1291.

        We review issues of law de novo. Bear Mt. Orchards,
Inc. v. Mich-Kim, Inc., 623 F.3d 163, 169 (3d Cir. 2010). This
includes a District Court’s decision to admit or exclude
evidence pursuant to Pennsylvania law. Dillinger v.
Caterpillar, Inc., 959 F.2d 430, 434-435 (3d Cir. 1992).

                              III.

       The Covells call to our attention two assignments of
error. First, they contend that the District Court should not
have applied the Restatement (Third) of Torts when instructing




                               5
the jury and when admitting evidence of the CPSC Standard.
Second, they contend that even if it was proper to apply the
Restatement (Third) of Torts, the CPSC Standard was
nonetheless inadmissible. We disagree and will affirm the
District Court on both counts.

                               A.

        We begin with the District Court’s decisions to admit
evidence and to instruct the jury pursuant to the Restatement
(Third) and not the Restatement (Second) of Torts. We note at
the outset that the question the Covells present—what is the
law of Pennsylvania: section 402A of the Restatement
(Second) of Torts, or sections 1 and 2 of the Restatement
(Third) of Torts?—is one we laid to rest only 24 months ago in
Berrier v. Simplicity Manufacturing, Inc., 563 F.3d 38, 40 (3d
Cir. 2009) (holding that if confronted with the question, the
Supreme Court of Pennsylvania would apply sections 1 and 2
of the Restatement (Third) of Torts to products liability cases),
cert. denied, 130 S. Ct. 553 (2009). After examining the
contentions of the parties and the recent decisions of
Pennsylvania’s highest court, we conclude that the state of the
law is no different now than it was when we decided Berrier.
Rather than exhume the arguments and considerations we laid
to rest there, we will apply stare decisis.

                               1.

       In past products liability cases, the Supreme Court of
Pennsylvania has looked to section 402A of the Restatement
(Second) of Torts. E.g., Webb v. Zern, 220 A.2d 853, 854 (Pa.
1966) (“We hereby adopt the foregoing language [of § 402A]
as the law of Pennsylvania.”). Section 402A makes sellers




                               6
liable for harm caused to consumers by unreasonably
dangerous products, even if the seller exercised reasonable
care:

       (1) One who sells any product in a defective
           condition unreasonably dangerous to the user
           or consumer or to his property is subject to
           liability for physical harm thereby caused to
           the ultimate user or consumer, or to his
           property, if

          (a) the seller is engaged in the business of
              selling such a product, and

          (b) it is expected to and does reach the user or
              consumer without substantial change in
              the condition in which it is sold.

       (2) The rule stated in Subsection (1) applies
           although

          (a) the seller has exercised all possible care
              in the preparation and sale of his product,
              and

          (b) the user or consumer has not bought the
              product from or entered into any
              contractual relation with the seller.

Restatement (Second) of Torts § 402A (1965). Section 402A
thus creates a strict liability regime by insulating products
liability cases from negligence concepts. See id. § 402A(2)(a);
Azzarello v. Black Bros. Co., 391 A.2d 1020, 1025-1026 (Pa.




                               7
1978) (charging courts to avoid negligence concepts when
instructing a jury pursuant to § 402A.).

        During the past 40 years, however, the Supreme Court
of Pennsylvania has repeatedly addressed confusion arising
from a core conflict in the structure of section 402A itself:
Section 402A instructs courts to ignore evidence that the seller
“exercised all possible care in the preparation and sale of his
product,” § 402A(2)(a), yet imposes liability only for products
that are “unreasonably dangerous,” § 402A(1). In many cases
it is difficult or impossible to determine whether a product is
“unreasonably dangerous” to consumers without reference to
evidence that the seller did or did not exercise “care in the
preparation” of the product. See Schmidt v. Boardman Co., 11
A.3d         924,       940        (Pa.       2011)       (“This
no-negligence-in-strict-liability rubric has resulted in material
ambiguities and inconsistency in Pennsylvania’s procedure.”);
see also Phillips v. Cricket Lighters, 841 A.2d 1000,
1015-1016 (Pa. 2003) (Saylor, J., dissenting).

       Nonetheless, the Supreme Court of Pennsylvania has
endeavored to segregate strict liability’s “product-oriented”
analysis from the “conduct-oriented” analysis of negligence.
Phillips, 841 A.2d at 1006 (“[W]e have remained steadfast in
our proclamations that negligence concepts should not be
imported into strict liability law . . .”). In so doing,
Pennsylvania’s high court has stated repeatedly that
negligence concepts have no place in products liability. E.g.,
id.; Azzarello, 391 A.2d at 1025-1026. That endeavor has not
always been successful, see Davis v. Berwind Corp., 690 A.2d
186, 190 (Pa. 1997) (holding that if a “product has reached the
user or consumer with substantial change,” liability depends
upon “whether the manufacturer could have reasonably




                               8
expected or foreseen such an alteration of its product.”)
(emphasis added), nor has it been uniformly embraced by the
Justices of that Court, see Schmidt, 11 A.3d at 940
(disapproving of Pennsylvania’s “almost unfathomable
approach to products litigation”) (quotation omitted).
       The American Law Institute responded to the core
conflict in section 402A when it published the Restatement
(Third) of Torts. Sections 1 and 2 of the Restatement (Third) of
Torts abandon entirely the negligence-versus-strict-liability
distinction that has caused so much trouble in Pennsylvania:

       § 1: Liability of Commercial Seller or
            Distributor for Harm Caused by
            Defective Products

            One engaged in the business of selling or
            otherwise distributing products who sells or
            distributes a defective product is subject to
            liability for harm to persons or property
            caused by the defect.

       § 2: Categories of Product Defect

            A product is defective when, at the time of
            sale or distribution, it contains a
            manufacturing defect, is defective in
            design, or is defective because of
            inadequate instructions or warnings. A
            product:

            (a) contains a manufacturing defect when
                the product departs from its intended
                design even though all possible care




                               9
                was exercised in the preparation and
                marketing of the product;

            (b) is defective in design when the
                foreseeable risks of harm posed by the
                product could have been reduced or
                avoided by the adoption of a reasonable
                alternative design by the seller or other
                distributor, or a predecessor in the
                commercial chain of distribution, and
                the omission of the alternative design
                renders the product not reasonably safe;

            (c) is defective because of inadequate
                instructions or warnings when the
                foreseeable risks of harm posed by the
                product could have been reduced or
                avoided by the provision of reasonable
                instructions or warnings by the seller or
                other distributor, or a predecessor in the
                commercial chain of distribution, and
                the omission of the instructions or
                warnings renders the product not
                reasonably safe.

Restatement (Third) of Torts §§ 1-2 (1998).

        Section 1 thus makes sellers liable only for the sale of
products that are “defective,” and section 2 provides that a
product may qualify as “defective” if it meets one of three sets
of criteria. The criteria—which incorporate negligence
concepts such as “foreseeable risk” and “care” directly into the
definition of “defective”—amount to an express rejection of




                              10
the “no negligence in products liability” regime that the
Supreme Court of Pennsylvania has endorsed in cases like
Azzarello, 391 A.2d at 1025-1026. Several Justices of the
Supreme Court of Pennsylvania have expressed the view that
section 402A’s approach is antiquated and should be replaced.
See, e.g., Phillips, 841 A.2d at 1015-1016 (Saylor, J., Castille,
J., & Eakin, J., concurring) (“I believe that the time has come
for this Court, in the manner of so many other jurisdictions, to
expressly recognize the essential role of risk-utility balancing,
a concept derived from negligence doctrine, in design defect
litigation.”). Whether or when that Court will move from the
Restatement (Second) to the Restatement (Third) of Torts are
questions that have engendered much debate.

       They are also questions that have challenged this Court.
In Berrier, we noted that the Supreme Court of Pennsylvania
had not yet answered whether bystanders could recover on
design defect claims. This question, in turn, required us to
determine whether products liability cases are governed by the
Restatement (Second) or the Restatement (Third) of Torts, and
we stated that “[i]n the absence of a controlling decision by the
Pennsylvania Supreme Court, a federal court applying that
state’s substantive law must predict how Pennsylvania’s
highest court would decide this case.” 563 F.3d at 45-46. After
reviewing “relevant state precedents, analogous decisions,
considered dicta, scholarly works, and . . . other reliable data,”
id. at 46, we concluded that “if the Pennsylvania Supreme
Court were confronted with this issue, it would adopt the
Restatement (Third) of Torts, §§ 1 and 2,” id. at 40. Thus, we
held that federal courts sitting in diversity and applying
Pennsylvania law to products liability cases should look to
sections 1 and 2 of the Restatement (Third) of Torts. Id. The
precedential holding in Berrier, as set forth above, represents




                               11
this Court’s view of Pennsylvania’s products liability law.

                                 2.

       The District Court followed Berrier. In so doing it
admitted evidence of the CPSC Standard as relevant to the
amount of care Bell exercised, and it instructed the jury
according to the framework set forth in sections 1 and 2 of the
Restatement (Third) of Torts. The Covells contend that these
decisions by the District Court were erroneous, because they
would be improper under section 402A of the Restatement
(Second) of Torts. They maintain that section 402A “has been
the law in Pennsylvania since it was adopted in Webb v. Zern,
[220 A.2d 853 (Pa. 1966)]” and that “[n]o decision of the
Pennsylvania Supreme Court has changed this.” If the District
Court had applied the Restatement (Second) of Torts, it would
not have permitted Bell to admit evidence of the CPSC
Standard (because due care is irrelevant under the Restatement
(Second) of Torts), and it would not have instructed the jury to
consider whether the Giro Monza helmet was “unreasonably”
dangerous (because the only relevant inquiry under the
Restatement (Second) of Torts is whether the product itself
was defective). The Covells maintain that each of these
decisions by the District Court violated the doctrine of Erie
Railroad Co. v. Tompkins, 304 U.S. 64 (1938), as set forth in
Van Dusen v. Barrack, 376 U.S. 612 (1964), which requires
federal courts sitting in diversity to apply state substantive law.
376 U.S. at 638 (Stating that, “[t]he nub of the policy that
underlies [Erie] is that . . . a suit by a non-resident litigant in a
federal court instead of in a State court a block away, should
not lead to a substantially different result.”). In short, the
Covells’ position is that section 402A is the law of
Pennsylvania, and that when the District Court applied the




                                 12
Restatement (Third) of Torts it permitted Bell to illicitly
“utilize a transfer to achieve a result in federal court which
could not have been achieved in the courts of the State where
the action was filed.” Id.

       In response, Bell directs us to our decision in Berrier,
563 F.3d at 40, wherein we held that if confronted with the
issue, the Supreme Court of Pennsylvania would apply
sections 1 and 2 of the Restatement (Third) and not section
402A of the Restatement (Second) of Torts. Such predictions
by a federal court sitting in diversity are permissible absent a
controlling decision by a state’s highest court. Nationwide
Mut. Ins. Co. v. Buffetta, 230 F.3d 634, 637 (3d Cir. 2000).
Bell’s position is that the District Court in this case did not err,
because it followed Berrier’s precedential prediction of
Pennsylvania law.

       We will affirm the District Court’s application of
sections 1 and 2 of the Restatement (Third) of Torts. Much of
the briefing from the parties, and all of the briefing from the
amici, is devoted to which Restatement of Torts is best as a
matter of policy, and which most logically extends the
decisions of the Supreme Court of Pennsylvania—all of which
are issues we waded through and resolved only two years ago
when we decided Berrier. This means that, notwithstanding the
volume of briefing in this case, the dispositive question we
must answer is straightforward: do we follow Berrier?

                                3.

        We will follow Berrier, and affirm the District Court.
First, our Internal Operating Procedures instruct us to follow
prior panels’ decisions:




                                13
       Policy of Avoiding Intra-circuit Conflict of
       Precedent.

       It is the tradition of this court that the holding of
       a panel in a precedential opinion is binding on
       subsequent panels. Thus, no subsequent panel
       overrules the holding in a precedential opinion
       of a previous panel. Court en banc consideration
       is required to do so.

3d Cir. I.O.P. 9.1 (2010).

        “Although a panel of this court is bound by, and lacks
authority to overrule, a published decision of a prior panel, a
panel may reevaluate a precedent in light of intervening
authority,” including intervening decisions of state law but its
highest court. Reich v. D.M. Sabia Co., 90 F.3d 854, 858 (3d.
Cir. 1996) (internal citation omitted). In this vein, the Covells
direct our attention to Bugosh v. I.U. North America, Inc., 942
A.2d 897 (Pa. 2008), appeal dismissed as improvidently
granted by 971 A.2d 1228 (Pa. 2009). The Bugosh petitioner
had sought a holding from the Supreme Court of Pennsylvania
declaring that the Restatement (Third) and not the Restatement
(Second) of Torts reflects the law of Pennsylvania. The Court
granted certiorari on the issue in 2008, but in 2009 dismissed
the appeal as improvidently granted. Bugosh, 971 A.2d 1228.
The Covells urge us to hold that the dismissal of Bugosh
indicates the Supreme Court of Pennsylvania’s contentment
with the Restatement (Second) of Torts.

      We will not do so. Reading the tea leaves of a certiorari
dismissal is risky business; one could just as reasonably




                                14
conclude that the dismissal here indicates the Court’s approval
of Berrier as much as it indicates its approval of section 402A.
That is why the Supreme Court of Pennsylvania has warned
against reading between the lines of a certiorari dismissal:

       In the circumstance where we have accepted an
       issue by granting allowance of appeal, and this
       Court, after conducting our review of the issue,
       enters an order dismissing the appeal as having
       been improvidently granted, the effect is as
       though this Court never granted allowance of
       appeal. In other words, a dismissal as being
       improvidently granted has the exact same effect
       as if this Court had denied the petition for
       allowance of appeal (allocatur) in the first place.
       Where we dismiss an appeal as improvidently
       granted, the lower tribunal’s opinion and order
       stand as a decision of that court and this Court’s
       order has no precedential value.

Commonwealth v. Tilghman, 673 A.2d 898, 904 (Pa. 1996)
(emphasis in original); see also Salazar v. Allstate Ins. Co., 702
A.2d 1038, 1043 n.10 (Pa. 1997) (“[T]he fact that this court
denied allowance of appeal . . . is no indication of our
endorsement of the reasoning used by the Superior Court.”).
We therefore conclude that, in light of the Supreme Court of
Pennsylvania’s directives in Tilghman and Salazar, the
Bugosh appeal was an intervening event, but not an
intervening “authority” sufficient to revisit our holding in
Berrier.

       Given that Bugosh is of no consequence, we conclude
that the state of the law in Pennsylvania is exactly as it was




                               15
when we decided Berrier. Absent a change in Pennsylvania’s
law, we see no reason to upset our precedent. Applying
Berrier, we hold that the District Court did not err in using the
Restatement (Third) of Torts to guide its decisions to admit
evidence, and to frame its jury instructions.

                               B.

        The Covells’ fallback contention is that even if sections
1 and 2 of the Restatement (Third) of Torts were the law of
Pennsylvania (i.e., even if the jury instructions in this case
were correct), the District Court nonetheless erred by
admitting evidence of the CPSC Standard. The Covells point
out that the CPSC Standard is an “industry regulation” as
described in section 4 of the Restatement (Third) of Torts,
which—unlike sections 1 and 2—has not been cited or
discussed by the Supreme Court of Pennsylvania. Cf. Berrier,
563 F.3d at 40 (holding only that the Supreme Court of
Pennsylvania would apply sections 1 and 2 of the Restatement
(Third) of Torts to products liability cases), The Covells
maintain that if we affirm the District Court on this point we
will apply section 4 before the Supreme Court of Pennsylvania
does so—something to be avoided in a diversity case. Cf. Van
Dusen, 376 U.S. at 638. We conclude that we need break no
new ground today; we will affirm the District Court without
resort to section 4 of the Restatement (Third) of Torts because
the CPSC Standard was admissible pursuant to section 2.

       The Covells are correct that most jurisdictions applying
the Restatement (Third) of Torts to products liability cases
hold that evidence of compliance with product regulations is
admissible to prove whether or not a product is defective. E.g.,
Doyle v. Volkswagenwerk Aktiengesellschaft, 481 S.E.2d




                               16
518, 521 (Ga. 1997). Courts in jurisdictions that have
incorporated the entirety of the Restatement (Third) of Torts
are free to admit such evidence under section 4, which
provides:

       Noncompliance and Compliance with
       Product Safety Statutes or Regulations

       In connection with liability for defective design
       or inadequate instructions or warnings:

       (a) a product’s noncompliance with an
           applicable product safety statute or
           administrative regulation renders the product
           defective with respect to the risk sought to be
           reduced by the statute or regulation; and

       (b) a product’s compliance with an applicable
           product safety standard or administrative
           regulation is properly considered in
           determining whether the product is defective
           with respect to the risks sought to be reduced
           by the statute or regulation, but such
           compliance does not preclude as a matter of
           law a finding of a product defect.

       The District Court admitted such evidence in this case.
It permitted Bell to demonstrate its compliance with the CPSC
Standard, 16 C.F.R. § 1203, as evidence that its helmet was not
“defective,” under section 2 of the Restatement (Third) of
Torts.

       The Covells contend that this was reversible error




                               17
because section 4, not section 2, of the Restatement (Third) of
Torts deals with governmental regulations, and—setting aside
all debate over the validity of our holding in Berrier—there has
been no indication from the Supreme Court of Pennsylvania
that it would apply section 4. Because section 4 is not in play,
they contend, there was no basis upon which the District Court
could have admitted evidence of Bell’s compliance with the
CPSC Standard, regardless of which version of the
Restatement it applied. For support, they rely upon Lewis v.
Coffing Hoist Division, Duff-Norton, Co., 528 A.2d 590, 594
(Pa. 1987), which applied section 402A and held that evidence
of industry practice or regulation is inadmissible in products
liability cases. The Lewis Court reasoned that to admit
industry practice and regulation in products liability cases
would be to “improperly [bring] into the case concepts of
negligence law.” Id.

        We are not persuaded. As a threshold matter, we believe
that to cite to Lewis is to beg the very question at issue in this
appeal: may district courts applying Pennsylvania law to
products liability cases admit evidence that is relevant to
negligence-type concepts, like duty of care or forseeability? To
rely upon Lewis (handed down in 1987, during the zenith of
Pennsylvania’s no-negligence-in-strict-liability regime) would
be to assume the question out of existence, because Lewis
based its reasoning entirely upon the premise that there shall be
no negligence in products liability. See id. No longer can a
court assume that premise is true—see Davis, 690 A.2d at 186
(applying certain negligence principles to products
liability)—which means, by extension, that no longer can a
court assume Lewis accurately reflects the law of
Pennsylvania, cf. Aetna Life & Casualty Co. v. Barthelemy, 33
F.3d 189, 193 (3d Cir. 1994) (“Where stops the reason, there




                               18
stops the rule.” (quoting Karl N. Llewellyn, Jurisprudence:
Realism in Theory and Practice 217 (1962))).

        Whether the District Court erred in admitting evidence
of the CPSC Standard thus depends not on pre-Berrier
decisions like Lewis, but upon the post-Berrier legal
framework that controls Pennsylvania products liability cases.
In our view, it is highly unlikely that the Supreme Court of
Pennsylvania would apply sections 1 and 2 of the Restatement
(Third) of Torts (allowing negligence concepts), but not
section 4 (providing for relevant industry regulation). We have
difficulty imagining a negligence-friendly products liability
regime that ignores compliance or non-compliance with
pertinent state and federal regulations. At any rate, we need not
determine whether the Supreme Court of Pennsylvania would
adopt section 4 because we agree with Bell that evidence of its
compliance with the CPSC Standard was relevant to section 2
of the Restatement (Third) of Torts as applied in Berrier, and
was admissible pursuant to the Federal Rules of Evidence. The
relevancy provisions of the Federal Rules of Evidence control
in this case because they are “arguably procedural.” See Kelly
v. Crown Equip. Co., 970 F.2d 1273, 1278 (3d Cir. 1992)
(Federal Rules of Evidence that are “arguably procedural”
control in diversity actions, “notwithstanding Pennsylvania
law to the contrary.”). Under the Federal Rules of Evidence,
“‘[r]elevant evidence’ means evidence having any tendency to
make the existence of any fact that is of consequence to the
determination of the action more probable or less probable
than it would be without the evidence,” Rule 401, and “[a]ll
relevant evidence is admissible, except as otherwise provided
by the Constitution of the United States, by Act of Congress,
by these rules, or by other rules prescribed by the Supreme
Court pursuant to statutory authority,” Rule 402.




                               19
        Applying this standard, we conclude that evidence of
Bell’s compliance with the CPSC Standard was relevant to the
jury’s inquiry because it went to at least two facts of
consequence under section 2 of the Restatement (Third) of
Torts, section 2. First, the CPSC Standard sets forth detailed
rules for impact resistance and testing, and for labels and
warning—both on the helmet and its sales packaging.
Evidence that Bell complied with the CPSC Standard’s
requirement for impact resistance testing makes it “more
probable,” Rule 401, that “all possible care was exercised in
the preparation and marketing of the product,” Restatement
(Third) of Torts § 2(a). Second, evidence that Bell complied
with the CPSC Standard makes it “less probable,” Rule 401,
that “the foreseeable risks of harm posed by the product could
have been reduced or avoided by the provision of reasonable
instructions or warnings,” Restatement (Third) of Torts § 2(c).
Of course, such evidence was not conclusive on these points,
but it was relevant and therefore presumptively admissible
under the Federal Rules.

        Our conclusion in this respect—i.e., that industry
standards and government regulations are relevant to facts of
consequence in this case—is also in line with the Commentary
to section 2 of the Restatement (Third) of Torts. Comment (b)
explicitly states that industry regulations may be relevant to a
plaintiff’s case under section 2, irrespective of section 4:

       Section 4, dealing with violations of statutory
       and regulatory norms, also provides an alternate
       method of establishing defect. A plaintiff is not
       required to establish the standard for design or
       warning under § 2, but merely to identify a




                              20
       government-imposed standard.

Id. § 2 comment (b). Further, comment (d) states that
defendants may admit evidence of industry practice to show
that an alternative design would not have made their product
safer:

       The defendant is thus allowed to introduce
       evidence with regard to industry practice that
       bears on whether the omission of an alternative
       design rendered the product not reasonably safe.
       While such evidence is admissible, it is not
       necessarily dispositive.

Id. § 2 comment (d). The commentary to section 2 of the
Restatement (Third) of Torts thus buttresses our conclusion
that evidence related to the CPSC Standard was properly
admitted in this case.

       In sum, we conclude that we need not consider whether
evidence of the CPSC Standard was admissible pursuant to
section 4 of the Restatement (Third) of Torts because in this
case the evidence was admissible pursuant to section 2, as
applied in Berrier. We will therefore affirm the District Court.

                           *****

      We have considered all of the arguments advanced by
the parties and conclude that no further discussion is
necessary. The judgment of the District Court will be
AFFIRMED.




                              21